Citation Nr: 0906888	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The appellant apparently served on active duty from August 
1951 to August 1953.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of his claims.  In 
his September 2005 substantive appeal [VA Form 9] he declined 
the option of testifying at a personal hearing.

The Board previously remanded these issues in February 2006 
and May 2007 for additional evidentiary development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant apparently served in active duty service 
from August 31, 1951 to August 4, 1953.

2.  The preponderance of the evidence is against a finding 
that the appellant's current bilateral hearing loss is the 
result of a disease or injury in active duty service.

3.  The preponderance of the evidence is against a finding 
that the appellant's current bilateral tinnitus is the result 
of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service and sensorineural hearing loss may not 
presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC) was unable to verify the 
appellant's active duty service.  As will be discussed in 
further detail below, the appellant's service records were 
deemed to be unavailable by VA due to the 1973 fire at NPRC.  
In support of his claims, in March 2006, the appellant 
submitted a copy of his certificate of service in the United 
States Army from August 31, 1951 to August 4, 1953.  This 
certificate also indicated that the appellant served 
honorably.  As such, the Board concedes the appellant 
apparently did serve in the United States Armed Forces and 
was discharged honorably.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in September 2004, December 
2004, March 2006, August 2006, May 2007 and April 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Board notes that 38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claims 
at issue.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  Despite 
this change in the regulation, the September 2004 and April 
2008 notice letters informed the appellant that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  Any content 
error in the initial letters to the appellant were not 
prejudicial to him, since he was subsequently provided 
adequate notice, he was provided time to respond with 
additional argument and evidence and the claims were 
readjudicated and additional supplemental statements of the 
case (SSOCs) were provided to the appellant in February 2007 
and December 2008.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

Notice letters dated in May 2007 and April 2008 informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when claims are 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The VA medical examination report is in the 
file.  Private medical records identified by the appellant 
have also been obtained, to the extent possible. 

In September 2004, the appellant was informed that his 
service records were most likely destroyed by the fire at the 
NPRC in 1973.  In a case such as this where the appellant's 
service records are incomplete, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out, however, the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the appellant's claims.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
appellant in developing the claims, and to explain its 
decision when the appellant's service treatment records have 
been destroyed.  See Ussery v. Brown, 
8 Vet. App. 64 (1995).  Similarly, the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

In fulfilling its heightened obligation, in December 2004 VA 
requested that the appellant submit any service records that 
he possessed.  Additionally, VA submitted a request for the 
appellant's service records from the Adjutant General of 
Missouri.  In December 2004, the Adjutant General indicated 
that no records were available.  Contrary to the appellant's 
representative's allegations in the February 2009 Informal 
Hearing Presentation, the appellant was provided with Forms 
13055 and 13075 to submit in support of his claims.  The 
appellant submitted the Form 13055, but did not return the 
Form 13075, provided to him in March 2006 and August 2006.  
The Board notes that the duty to assist is not always a one-
way street.  If the appellant wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded a VA medical examination in 
January 2007 to obtain an opinion as to whether his bilateral 
hearing loss and bilateral tinnitus could be directly 
attributed to service.  Further examination or opinion is not 
needed on the claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the appellant's military service.  
This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claims

The appellant claims that during his time in service, he was 
trained on 105 and 155 Howitzers at Camp Chafee and was in 
the 30th Field Artillery Group during his time in Germany.  
He states that this exposure to acoustic trauma in service is 
the cause of his current hearing disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2008).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").

Review of the appellant's claims file indicates that he has 
been diagnosed with bilateral hearing loss (for VA purposes) 
and bilateral tinnitus.  See VA audiological examination 
report, January 27, 2007.  Thus, element (1) of Hickson has 
been satisfied.

With regard to element (2) of Hickson, in-service incurrence, 
as noted above, the appellant's service treatment records 
were not available for review.  Despite the absence of these 
records, the appellant does not allege that he was actually 
treated during service for hearing loss or tinnitus.  See VA 
Form 13055, October 18, 2004.  Rather, he maintains he was 
exposed to extensive acoustic trauma during service.  
Affording the appellant the full benefit of the doubt, the 
Board will presume that he was exposed to acoustic trauma 
during service.  In support of his claims, the appellant 
submitted a positive medical nexus from his private 
physician, S.L.A., D.O., in January 2006.  During the 
examination, the appellant reported that his hearing loss 
dated back to service-related otologic trauma in 1952.  
Specifically, he reported that while on a training mission, 
he had a blast injury to the ears.  Since that time, the 
appellant experienced hearing loss.  He also stated that his 
tinnitus appeared to worsen with age.  The examiner diagnosed 
the appellant with bilateral sensorineural hearing loss with 
associated tinnitus.  See private audiological examination 
report, S.L.A., D.O., January 13, 2006.

The only remaining evidence in support of the appellant's 
claims is his own personal statements that his current 
bilateral hearing loss and bilateral tinnitus are due to 
acoustic trauma in service.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
incurred certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v Derwinski, 2 Vet. App. 
492 (1992).

The negative evidence in the appellant's claims folder 
consists of a VA audiology examination conducted in January 
2007.  The examiner noted that the appellant's claims file 
had been reviewed in conjunction with his examination.  The 
examiner diagnosed the appellant with bilateral sensorineural 
hearing loss and bilateral tinnitus.  The relationship 
between the appellant's hearing loss and military service was 
considered speculative.  The examiner noted that there were 
no prior audiometric claims, no prior audiograms, no prior 
complaints of hearing loss or tinnitus and three trials of 
oto-toxic chemotherapy medications, outside VA, for non-
service related cancer.  See VA audiological examination 
report, January 27, 2007.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board finds the VA examination 
conducted in January 2007 to be the most persuasive piece of 
medical evidence.  Though the appellant's private physician 
did indicate on one worksheet that the appellant stated his 
noise exposure was service related, he did not address this 
issue in providing his conclusions.  In fact, his description 
of noise exposure was general and vague, with no explanation 
of etiology.  Even if the Board were to assume, for the sake 
of argument, that the private physician meant to relate the 
hearing loss and tinnitus to the acoustic trauma reported 
during service, he did not provide a basis for such a 
conclusion, and it was clear that the examiner had not 
reviewed the appellant's claims file and based the medical 
opinion upon the history recited by the appellant.  Whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000).  

As such, the Board finds that the VA examination has more 
probative value.  That examiner not only reviewed the 
appellant's medical history but provided a rationale for her 
negative opinion.  That is, that there were no complaints of 
hearing loss for years between the appellant's discharge from 
service and 2006 when he first complained of hearing loss and 
tinnitus and his three trials of oto-toxic chemotherapy 
medication, thus militating against a grant of service 
connection on either a direct or presumptive basis.

Although the Board is sympathetic to the difficulties the 
appellant must face with his hearing loss and tinnitus, and, 
again, does not doubt that he was exposed to excessive noise 
during service, the fact is that hearing loss and tinnitus 
were not shown until many decades after service.  A medical 
professional has stated the hearing loss and tinnitus are not 
consistent with service related noise exposure, and the only 
opinion to the contrary is speculative, with no rationale 
provided.  The Board has no choice in these circumstances but 
to deny the claims.  The evidence is not in equipoise since 
the negative opinion carries more weight than the positive 
opinion for the reasons detailed above.  As the preponderance 
of the evidence is against the appellant's claims, the 
benefit-of-the-doubt rule does not apply, and the appellant's 
claims of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus must be denied.  See 38 
U.S.C.A §5107 (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


